149 U.S. 79 (1893)
CHANDLER
v.
CALUMET AND HECLA MINING COMPANY.
No. 202.
Supreme Court of United States.
Argued April 6, 7, 1893.
Decided April 24, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MICHIGAN.
*85 Mr. James K. Redington and Mr. J.M. Wilson, (with whom was Mr. Frank E. Robson on the brief,) for plaintiff in error.
Mr. T.L. Chadbourne and Mr. Ashley Pond for defendant in error.
*88 MR. JUSTICE JACKSON, after stating the case, delivered the opinion of the court.
The plaintiff has assigned for errors (1) that the trial court improperly excluded the oral evidence offered to show that the demanded premises were in fact swamp lands when the act of September 28, 1850, was passed; and (2) that the court should have directed a verdict for the plaintiff instead of for the defendant.
In support of the first proposition, the plaintiff in error relies upon the case of Railroad Company v. Smith, 9 Wall. 95, in which oral evidence was admitted to establish the fact that the parcel of land there in dispute was swamp and overflowed land at the date of the swamp land act. But in that case there was no selection or identification of the land under either the swamp land act, or under the subsequent grant for railroad purposes. The selection and identification under each of said acts was left open and undetermined when the respective titles, involved therein, were acquired. It also further appeared in that case that the State neither made any selection of the lands granted for railroad purposes, nor conveyed to the railroad company any particular lands, but simply assigned or transferred generally the lands granted to the State by Congress, which were at the time only a "float," requiring identification and selection to make the grant operative to pass title to any portion of the public domain.
The facts of the present case present the direct converse of the situation which existed in the case of Railroad Company *89 v. Smith. But aside from this, the rule as to oral evidence, recognized in that case, was afterwards explained, and limited in its operation to cases in which there had been non-action or refusal to act on the part of the Secretary of the Interior in selecting lands granted, as appears in the subsequent cases of French v. Fyan, 93 U.S. 169, 173, and Ehrhardt v. Hogaboom, 115 U.S. 67, 69, where parol evidence was offered to show that patented lands were not of the character described.
In French v. Fyan, the court, speaking by Mr. Justice Miller, said in reference to such evidence: "The case of Railroad Company v. Smith, 9 Wall. 95, is relied on as justifying the offer of parol testimony in the one before us. In that case, it was held that parol evidence was competent to prove that a particular piece of land was swamp land, within the meaning of the act of Congress. But a careful examination will show that it was done with hesitation, and with some dissent in the court. The admission was placed expressly on the ground that the Secretary of the Interior had neglected or refused to do his duty; that he had made no selection or lists whatever, and would issue no patents, although many years had elapsed since the passage of the act. The court said: `The matter to be shown is one of observation and examination; and whether arising before the Secretary, whose duty it was primarily to decide it, or before the court whose duty it became, because the Secretary had failed to do it, this was clearly the best evidence to be had, and was sufficient for the purpose.' There was no means, as this court has decided, to compel him to act; and if the party claiming under the State in that case could not be permitted to prove that the land which the State had conveyed to him as swamp land was in fact such, a total failure of justice would occur, and the entire grant to the State might be defeated by this neglect or refusal of the Secretary to perform his duty. There is in this no conflict with what we decide in the present case, but, on the contrary, the strongest implication, that if, in that case, the Secretary had made any decision, the evidence would have been excluded."
In the case of French v. Fyan it was held that, while the swamp land grant was a grant in præsenti, by which the title *90 to such lands passed at once to the State in which they lay, it was made the duty of the Secretary of the Interior to identify them, make lists thereof, and cause a patent to be issued therefor, and that the patent so issued could not be impeached in an action at law by showing that the land which it conveyed was not in fact swamp and overflowed land, as the plaintiff in that case sought to do.
In the subsequent case of Ehrhardt v. Hogaboom, 115 U.S. 67, 68, 69, the plaintiff deraigned title through a patent of the United States for the demanded premises, bearing date June 10, 1875, which was given in evidence, while the defendant claimed that twenty acres thereof were swamp and overflowed lands which passed to the State of California under the act of Congress of September 28, 1850, and offered parol evidence to establish this fact, but the evidence was rejected. It did not appear in that case that the demanded premises formed a part of any land selected by the State or claimed by her as swamp and overflowed land. In that case this court held, speaking through Mr. Justice Field, that "a patent of the United States, regular on its face, cannot, in an action at law, be held inoperative as to any lands covered by it, upon parol testimony that they were swamp and overflowed, and, therefore, unfit for cultivation, and hence passed to the State under the grant of such land on her admission into the Union"; and after citing and approving the decision made in French v. Fyan, above cited, proceeded as follows: "In that case parol evidence to show that the land covered by a patent to Missouri under the act was not swamp and overflowed land, was held to be inadmissible. On the same principle, parol testimony to show that the land covered by a patent of the United States to a settler under the preëmption laws was such swamp and overflowed land must be held to be inadmissible to defeat the patent. It is the duty of the Land Department, of which the Secretary is the head, to determine whether land patented to a settler is of the class subject to settlement under the preëmption laws, and his judgment as to this fact is not open to contestation in an action at law by a mere intruder without title. As was said in the case cited of the patent to *91 the State, it may be said in this case of the patent to the preemptioner, it would be a departure from sound principle and contrary to well-considered judgments of this court to permit, in such action, the validity of the patent to be subjected to the test of the verdict of a jury on oral testimony."
Nothing that was said or involved in Wright v. Roseberry, 121 U.S. 488, where the subject of these grants was exhaustively considered by the court, is in conflict with the rulings announced in these cases. In Wright v. Roseberry, patents for lands had been issued to the defendants, or their grantors, by the United States, under the preëmption laws, upon claims initiated subsequently to the swamp land grant to the State, and it was held that such patents were not conclusive at law as against the parties claiming under the latter grant, and that in an action for their possession evidence was admissible to determine whether or not the lands were in fact swamp and overflowed at the date of the swamp land grant, and that if proved to have been such the rights of subsequent claimants, under other laws, would be subordinate thereto. In that case the lower court held that the title to the demanded premises never vested in the State for want of a certificate by the Department of the Interior that they were swamp and overflowed lands, and that the State could not make title to the plaintiff upon which he could maintain an action of ejectment against persons in possession under a patent of the United States. This principle was denied by this court in an elaborate opinion announced by Mr. Justice Field, fully reviewing all the decisions on the subject, who said, p. 509, that "the result of these decisions is, that the grant of 1850 is one in præsenti, passing title to the lands as of its date, but requiring identification of the lands to render the title perfect; that the action of the Secretary in identifying them is conclusive against collateral attack, as the judgment of a special tribunal to which the determination of the matter is intrusted; but when that officer has neglected or failed to make the identification it is competent for the grantees of the State, to prevent their rights from being defeated, to identify the lands in any other appropriate mode which will effect that object. A resort to such *92 mode of identification would also seem to be permissible, where the Secretary declares his inability to certify the lands to the State for any cause other than a consideration of their character."
Under the principle announced in that case, and under the foregoing facts in the present case, it would seem that there had been such affirmative action on the part of the Secretary of the Interior in identifying the lands in this particular township, containing the lands in controversy, as would amount to an identification of the lands therein, which pass to the State by the swamp land grant, and that the selection by the State of the demanded premises under the canal grant of 1852, with the approval of the Secretary of the Interior, and the certification of the department to the State that they were covered by the latter grant, may well be considered such an adjudication of the question as should exclude the introduction of parol evidence to contradict it. The exclusion of the land in dispute from the swamp lands, selected and patented to the State, and its inclusion in the selection of the State as land coming within the grant of 1852, with the approval of such selection by the Interior Department and the certification thereof to the State, operated to pass the title thereto as completely as could have been done by formal patent, Frasher v. O'Connor, 115 U.S. 102; and being followed by the State's conveyance to the canal company, presented such official action and such documentary evidence of title as should not be open to question by parol testimony in an action at law. Under the facts of this case we are of opinion that the plaintiff in error could not properly establish by oral evidence that the land in dispute was in fact swamp land, for the purpose of contradicting and invalidating the department's certification thereof to the State and the latter's patent to the canal company.
But assuming that this parol testimony offered by the plaintiff in error was competent, and that it would have established that the land in controversy was swamp land that passed to the State by the act of 1850, what then would be the rights of the parties to this suit, under their respective *93 patents from the State? Can it be maintained that, because the State acquired title thereto under the act of 1850, its patent therefor to the canal company made in 1855 would be over-reached and superseded by its subsequent patent to the plaintiff in 1887? We are at a loss to understand upon what principle this can be asserted, for, even conceding that the State, in patenting the demanded premises to the canal company, acted under mistake or misapprehension as to the character of the land so conveyed, still so long as that patent remains uncancelled and unrevoked by the State, it must be held that its legal effect was and is to pass whatever title the State had to the tract in question, however that title may have been originally acquired by the State.
In the cases relied upon by the plaintiff in error there had been no particular lands conveyed by the State under grants subsequent to the act of 1850, and there was no presumption of law or fact that its patent was intended to convey lands which accrued to it under the swamp land grant. But in the case under consideration, even assuming that the State's title was acquired under the latter grant, it had a title for any and all purposes to which it might choose to apply or devote the property, and when it applied it to the purpose of constructing the canal, and actually conveyed it to the canal company, it was not in a position thereafter, so long as that conveyance remained in force, to transfer the same land to another purchaser.
It is well settled that the State could have impeached the title thus conveyed to the canal company only by a bill in chancery to cancel or annul it, either for fraud on the part of the grantee, or mistake or misconstruction of the law on the part of its officers in issuing the patent, and until so cancelled or annulled it could not issue to another party any valid patent for the same land. United States v. Hughes, 11 How. 552; Hughes v. United States, 4 Wall. 232; Moore v. Robbins, 96 U.S. 530. This is also the view taken of the question in Michigan v. Flint and Père Marquette Railroad, 89 Michigan, 481, 494. In that case the prior patent of the State was held to estop it from subsequently asserting title to *94 the parcel of land conveyed, while its patent for the same land was outstanding. But whether there is any technical estoppel in the ordinary sense or not, it cannot be maintained that the State can issue two patents, at different dates, to different parties for the same land, so as to convey by the second patent a title superior to that acquired under the first patent. Neither can the second patentee, under such circumstances, in any action at law be heard to impeach the prior patent for any fraud committed by the grantee against the State, or any mistake committed by its officers acting within the scope of their authority, and having jurisdiction to act and to execute the conveyance sought to be impeached.
The patent to the canal company is not shown to be void, because the State acquired title to the parcel in question, if it did so acquire it, under the swamp land grant, rather than under the act of 1852. Neither the State nor its subsequent patentee is in a position to cancel or annul the title which it had authority to make, and which it had previously conveyed to the canal company. The patent to the canal company did not on its face, or by its terms, purport to convey only such lands and such title as the State was entitled to under the grant of 1852. On the contrary, it conveyed by accurate description the particular tract or parcel of land in controversy. It is, therefore, wholly immaterial under which of the two Congressional grants the State acquired its title to said lands.
The canal grant of 1852 did not by its terms make the State a trustee, in any proper sense of the word, in reference to the lands granted by that act; but if it did, the State, as a trustee, made the selection of the lands covered by that grant, and in that selection included the particular parcel in question, and thereafter conveyed it to the canal company; and having full authority to so appropriate it, even if the title had previously accrued to it under the swamp land act of 1850, its conveyance of the same to the canal company for a full and adequate consideration cannot, upon any well-settled principle, be held void either as to the State or any subsequent grantee from the State. So that, independently of any question arising upon the action of the court in excluding the parol evidence *95 to show that the premises in controversy were, in fact, swamp land, it is clear, that under the facts in this case, the defendant has shown a superior title to such premises, and that the court below was correct in directing a verdict for it.
Our conclusion, therefore, upon the whole case is that the judgment below should be
Affirmed.
MR. JUSTICE FIELD did not hear the argument in this case or take any part in its decision.
MR. JUSTICE BROWN, being interested in the result, did not sit in this case and took no part in its decision.